       Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 1 of 9




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



 NIAL BENTON and HUTTON
 GRAHAM, individually and on
 behalf of similarly situated
 persons,                                CIVIL ACTION FILE

      Plaintiffs,                        NO. 1:17-cv-296-TCB

 v.

 DELI MANAGEMENT, INC.
 d/b/a JASON’S DELI,

      Defendant.



                                ORDER

      This case comes before the Court on the parties’ joint motion [137]

for settlement approval, as well as the motion [138] of Plaintiffs Nial

Benton and Hutton Graham for attorneys’ fees and costs.

I.    Background

      On January 25, 2017, Plaintiffs, who are comprised of a

conditionally certified class of Jason’s Deli delivery drivers, initiated
      Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 2 of 9




this action against Defendant Deli Management, Inc., d/b/a Jason’s

Deli. As a condition of Plaintiffs’ employment, Jason’s Deli requires that

they provide an operable, safe, and legal vehicle in which to make their

deliveries. Plaintiffs alleged that Jason’s Deli violated the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq., because they incurred

unreimbursed vehicle-related expenses on Jason’s Deli’s behalf, the cost

of which drove their wages below the FLSA-mandated minimum.

     On May 31, 2018, Plaintiffs moved [23] to conditionally certify a

collective action; the Court granted [29] the motion to conditionally

certify the class on December 18 and numerous plaintiffs consented to

join the class. The case then proceeded to discovery, which lasted until

November 1, 2018.

     Following discovery, Jason’s Deli argued [94] that the 29 U.S.C. §

216(b) collective action could no longer be maintained. The parties also

filed cross-motions to exclude the other’s experts and cross-motions for

summary judgment. On August 8, 2019, this Court issued an order

[132] denying the motion for decertification, denying Plaintiffs’ motion

[97] to exclude Jason’s Deli’s expert, and denying in part and granting

                                     2
       Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 3 of 9




in part both motions for summary judgment. Pursuant to that order, six

Plaintiffs’ claims were dismissed. The parties were also ordered to

mediate their claims.

      The parties successfully mediated and reached a settlement

agreement on November 15, 2019. Now, Plaintiffs have moved [137] for

approval of the settlement agreement. Jason’s Deli does not oppose this

motion. Plaintiffs have also moved [138] for attorney’s fees and costs.

II.   Settlement Approval

      “There are only two ways in which back wage claims arising under

the FLSA can be settled or compromised by employees,” one involving

supervision by the Department of Labor, the other involving court

approval of the settlement. Lynn’s Food Stores, Inc. v. United States,

679 F.2d 1350, 1353 (11th Cir. 1982). Where, as here, parties to an

FLSA case reach a settlement of claims that have been filed in Court,

they must present the proposed settlement to the Court for approval.

Id. An employee may settle a claim if the district court determines,

after “scrutinizing the settlement for fairness,” that it is “a fair and




                                      3
       Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 4 of 9




reasonable resolution of a bona fide dispute over FLSA provisions.” Id.

at 1353, 1355.

     “The Court’s review of FLSA settlements to ensure they are fair

and reasonable ‘implicates both the rights of the settling employee and

the interests of the public at large.’” Gamble v. Air Serv. Corp., 247 F.

Supp. 3d 1302–03 (N.D. Ga. 2017) (quoting Lopez v. Nights of Cabiria,

LLC, 96 F. Supp. 3d 170, 178 (S.D.N.Y. 2015)). Thus, courts in this

district often apply a two-step approach when reviewing FLSA

settlement agreements:

     First, the court should consider whether the compromise is
     fair and reasonable to the employee (factors “internal” to the
     compromise). If the compromise is reasonable to the
     employee, the court should inquire whether the compromise
     otherwise impermissibly frustrates implementation of the
     FLSA (factors “external” to the compromise). The court
     should approve the compromise only if the compromise is
     reasonable to the employee and furthers implementation of
     the FLSA in the workplace.

Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010); see

also Gamble, 2017 WL 1951145, at *2–3 (applying the Dees two-step

approach); Warner v. Complete Cash Holdings, LLC, No. 4:10-cv-21-

HLM, 2011 WL 13161934, at *2 (N.D. Ga. Mar. 25, 2011) (same).

                                     4
      Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 5 of 9




     The Court has carefully reviewed the parties’ settlement

agreement and finds that it is fair and reasonable in light of the claims

and defenses asserted. Therefore, the Court grants the parties’ joint

motion [137] for settlement approval.

III. Attorneys’ Fees and Costs

     A.    Legal Standard

     Section 216(b) of the FLSA “makes fee awards mandatory for

prevailing plaintiffs.” Kreager v. Solomon & Flanagan, P.A., 775 F.2d

1541, 1542 (11th Cir. 1985). A prevailing plaintiff includes one who

“obtained either a judgment on the merits or reached a settlement

agreement.” Goss v. Killian Oaks House of Learning, 248 F. Supp. 2d

1162, 1167 (S.D. Fla. 2003).

     What constitutes a reasonable fee pursuant to § 216(b) is left to

the Court’s discretion. Kreager, 775 F.2d at 1543. Attorneys’ fees are

typically calculated based on the “lodestar” method, wherein the Court

considers the reasonable number of hours expended multiplied by the

reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

This method provides a “starting point” from which the Court may

                                    5
       Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 6 of 9




adjust based on such factors as it deems appropriate. Goss, 248 F. Supp.

2d at 1167.

     In assessing the reasonableness of the lodestar, courts consider

the “twelve factors derived from the ABA Code of Professional

Responsibility DR 2-106 (1980) and adopted in Johnson v. Georgia

Highway Express, 488 F.2d 714, 717 (5th Cir. 1974).” Norman v. Hous.

Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). Those

factors include:

     (1) the time and labor required; (2) the novelty and difficulty
     of the questions; (3) the skill requisite to perform the legal
     service properly; (4) the preclusion of other employment by
     the attorney due to acceptance of the case; (5) the customary
     fee; (6) whether the fee is fixed or contingent; (7) time
     limitations imposed by the client or the circumstances; (8)
     the amount involved and the result obtained; (9) the
     experience, reputation, and ability of the attorneys; (10) the
     “undesirability” of the case; (11) the nature and length of the
     professional relationship with the client; and (12) awards in
     similar cases.

Kreager, 775 F.2d at 1543 n.2 (citing Johnson, 488 F.2d at 717–19).

     In FLSA matters, “it is not uncommon for fee awards to exceed the

[p]laintiff’s recovery in order to ensure that individuals with relatively

small claims can obtain representation necessary to enforce their

                                     6
          Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 7 of 9




rights.” Brandt v. Magnificent Quality Florals Corp., No. 07-20129-CIV,

2011 WL 4625379, at *12 (S.D. Fla. Sept. 30, 2011). When the

prevailing party only partially succeeds on its claims or litigates in bad

faith, however, the Court may reduce the “compensable hours and the

hourly rate.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350–51 (11th

Cir. 2008); Goss, 248 F. Supp. 2d at 1168. The most important factor in

determining the amount to be awarded is the plaintiff’s degree of

success. Hensley, 461 U.S. at 436.

      B.      Discussion

      As a starting point, Plaintiffs’ counsel seeks $565,635 in attorneys’

fees and $68,736.18 in costs. Defendants do not oppose this award of

fees and costs. 1




      1  Plaintiffs label their motion for attorneys fees and costs “unopposed.”
However, while Defendants have not filed a response in opposition, it is unclear
whether Plaintiffs and Jason’s Deli have agreed upon the amount of the fee award.
In their motion, Plaintiffs’ counsel state that they “negotiated recovery of
$525,000.00 worth of fees and costs. However, that amount does not fully
compensate them for their fee and cost recovery.” [138] at 5. Nevertheless, the Court
retains discretion to determine the reasonableness of the award, regardless of the
parties’ agreement or lack thereof.

                                         7
       Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 8 of 9




      However, there are other factors that the Court may consider “to

adjust the fee upward or downward, including the important factor of

the ‘results obtained.’ Id. “This factor is particularly crucial where a

plaintiff is deemed ‘prevailing’ even though he succeeded on only some

of his claims for relief.” Id.

      Nevertheless, having reviewed Plaintiffs’ requested award of

attorneys’ fees and costs, the Court determines that it is reasonable

given the circumstances of this case. See § 216(b). Counsels’ respective

hourly rates are less than their lodestar and are reasonable, and the

number of hours that Plaintiffs’ counsel expended on this litigation was

reasonable. Furthermore, the settlement agreement provides all

Plaintiffs with an award that is approximately 89 percent of Plaintiffs’

calculation of actual damages; the Court finds that this demonstrates

considerable success on the part of Plaintiffs’ counsel.

      Accordingly, Plaintiffs’ motion [138] for attorneys’ fees and costs is

granted.




                                     8
       Case 1:17-cv-00296-TCB Document 139 Filed 01/28/20 Page 9 of 9




IV.   Conclusion

      For the foregoing reasons, the Court grants both the parties’ joint

motion [137] for settlement approval and Plaintiffs’ motion [138] for

attorneys’ fees and costs. The Clerk is directed to close this case.

      IT IS SO ORDERED this 28th day of January, 2020.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge




                                     9
